Harrison, J.
The appellants commenced this action in the district court ■of Seward county, the object being to obtain an order of injunction restraining the appellees from interfering with or disturbing appellants in their use of a certain church building known as the Church of Mount Zion of the Beaver Crossing Mission of the Evangelical Association of North America, or their conducting religious exercises therein, and also restraining J. P. Ashe of defendants from officiating as minister at religious gatherings of the congregation in such church. There was a trial of the issues joined in the district court and a finding and judgment in favor of defendants, from which plaintiffs appealed to this court, and ■on hearing the judgment of the trial court was affirmed. A motion for rehearing was presented and granted. For a statement of the case we refer to the former opinion, reported in 36 Neb., 564. The decision of the controversy *674hinges, in the main, upon the right of Mr. Ashe to remain in charge as clergyman or minister of the congregation at Beaver Crossing. The deed by which the lots upon which the church was situated was conveyed to the trustees of Zion church was introduced in evidence, and an examination of it shows that no person in particular can maintain any claim to its occupancy to the exclusion of others unless the right to do so be derived through the conference or governing bodies of the church organization, as it was conveyed to be used as a place of worship by the ministry and membership of‘the Evangelical Association of North America, which placed it entirely under the control and at the-disposal of the ruling powers of the association. The discipline provides for the meeting of an annual conference and piso a general conference, the first being held for, and having control and supervision over, the affairs of the association in what is designated a conference district, and the second to meet every four years for the whole association. Mr. Ashe had been assigned by an annual conference, as-minister, to the performance of the church work at Beaver Crossing, and subsequently charges had been preferred against him and a trial had upon such charges, before a body called together and constituted as provided for in the discipline. He was notified of the time of trial and appeared before the court or investigating committee at the time appointed for the hearing and took some part in the proceedings, read what in the evidence is stated to have been a protest against the action then being taken, listened to a small portion of the testimony, and then withdrew. The committee adjudged him guilty and reported their action to the next annual conference, accompanying the report with the evidence and papers before them at the time of the-trial. The annual conference made an examination of the matter as provided by the discipline and approved and ratified it. This action discharged him from the ministry and expelled him from the church. The discipline provided for *675an appeal from the determination of the committee before which the trial took place to the annual conference, and also from the decision of the annual conference to the general conference, neither of which privileges was claimed or exercised by Mr. Ashe, he, evidently, having concluded to continue in the work of the ministry of Beaver Crossing, regardless of the action of either or both of these bodies, the committee and annual conference. The charges and specifications made against Mr. Ashe, and upon which he was tried and adjudged guilty by the committee, were as follows:
“Beaver Crossing, June 4, 1890.
“I, A. W. Shenberger, presiding elder of the Blue Springs district of the Platte river conference of the Ev. Association, do prefer charges against Rev. J. P. Ashe, for actions and sayings unbecoming a minister’, and which has caused dissensions and disturbed the peace and harmony and prosperity of our society at Beaver Crossing.
“ Specification A. In having certain resolutions passed' by the board of trustees of the church which caused great dissatisfaction, which is contrary to the discipline.
“Specification B. In' misrepresenting the interest and action of the Platte river conference, and especially at its last session, and the interest of the members of the society at Beaver Crossing, by intimidating on the finance.
“Specification C. In neglecting or refusing to observe our book of discipline as found on page 67, question 96, aiibwer 2, also in answer 4, in lines 2 and 3, at the top of' page 68, in book of discipline.
“A CHARGE EOR IGNORING HIS SUPERIOR IN OEEICE. AND DECEPTION.
“Specification A. On Monday, June 2, he told me that-he did not recognize me as a presiding elder nor a member of the church since last conference. Same night in the church he said I was no elder and that he would not accept any charge from me.
*676“Specification B. In practicing deception, in keeping me Ignorant of what he was influencing the trustees to do, giving the wrong advice to the members, which is an open, violation of the discipline as found on page 71, answer 8*
“Specification C. In practicing deception on me, inasmuch as he was told by ex-Bishop Esher at the last annual •conference that he, Ashe, should stay at Beaver Crossing» •and then some time in the future he should come over to -and bring the church property and people with him.
“Specification D. In communing with me on Sabbath, the first of June, also recognized me to hold quarterly conference on Saturday previous and do business, and then on the following Monday told me I was no P. E,, neither member of the church.”
In the discipline, part 6, chapter 2, sections 119 and 120 are as follows:
“Sec. 119. Ques. What shall be done if an elder, deacon, or preacher is under report of being guilty of some-crime expressly forbidden in the word of God as an unchristian practice, sufficient to exclude a person from the kingdom of grace and glory? Ans. 1. In case there be no bishop present the presiding elder shall call in as many •ministers of the church as he shall think proper, yet not Jess than three, and bring the accuser and accused face to face. If the accused be clearly convicted of the alleged crime, he shall be suspended from all his legal functions, excluded according to the nature of the offense until the next annual conference, which shall finally decide the case. * * * But in case a presiding elder has charges against a preacher in his district the trial shall be conducted in the absence of the bishop by the presiding elder of an adjacent district.
“Sec. 120. Ques. What shall be done in case of improper words, actions, or temper? Ans. The accused shall be reprimanded by his senior in office. Should he repeat the same transgression, then one, two, or three preachers *677are to be taken along as witnesses to enforce a second reproof. If he be not then cured of the evil he shall be tried at the next annual conference, and if found guilty and incorrigible, he shall be excluded.”
The committee evidently proceeded under section 119 in the trial, judgment, and recommendations, which they made and embodied in their report to the annual conference. This, it is contended by appellees, was an error on their part, that the charges were not such as to call for or to authorize any trial under section 119, but rather disclosed that' Mr. Ashe was a fit subject to be labored with and reproved or reprimanded, and if not reformed by such labor and admonition, then to be tried by the next annual conference as provided in section 120. We will further say here, that in what is termed an “Appendix” to the discipline, it is stated that a committee to investigate charges “has to decide under which paragraph of the rules governing investigations-the charges are to be placed.”
In our former opinion it was held that inasmuch as the-right to the occupancy and use of the church property would be affected, and to a limited extent involved and determined, the adjudication of the church committee or body-vested with jurisdiction was not conclusive and absolute, but the whole proceedings would be reviewed, and if discovered to be erroneous and not in accordance with the organic rules prescribed by the governmental ecclesiastical body, would be held void in so far as they necessarily and1 directly involved property rights. The appellants contended against the application of the doctrine then announced, both at the time of the original hearing and in-arguments filed on rehearing. After a re-examination of the case and the authorities bearing upon the disputed question, which are conflicting, we are satisfied that our former decision was erroneous and must be overruled. The parties contending are but divisions of the one congregation belonging to the same church organization. It i® *678true that each division is claiming that the other is a rebellious portion of the church and not entitled to recognition as members of the organization, but notwithstanding this, they owe allegiance to one and the same church, have one and the same belief, and are acting under the same church government and discipline, and, so far as the facts of this case disclose, are all members of the congregation at Beaver Crossing and recognized as such by the powers that be, the conference, bishops, presiding elders, etc., except Mr. Ashe, who has been deprived, by some at least, of these same powers, all that have in any manner had his case under consideration, of his right to act in a ministerial capacity and of membership in the church. The lay members joined the church knowing (or such knowledge must be imputed to them) and accepting and adopting the profession of faith of the association and accepting the rules and regulations of the organizations for the direction and guidance of their actions as such members, and Mr. Ashe as a member,, and also a minister, and from all the evidence, a bright and active one, must be presumed to have been fully acquainted with the discipline and rules and regulations, and the right of the association to try him in the manner it did, if charges were preferred against him, including that of the duty of the committee to adjudicate the question of under which section and paragraph of the rules the charges must be heard and determined, and when he joined the church and entered its ministry, having assented to them, and, having thus selected and agreed to the tribunal and its powers and jurisdiction, in so far as it .affects him alone and his rights to exercise his office as minister and as a member of the association, the civil •courts cannot and will not examine the proceedings of the trial committee provided by the discipline, to ascertain whether it has in all things acted in accordance with the rules of the church, or construe the disciplinary laws of the association and take upon them the work of a re*679view or retrial of the ease and render in it such verdict or judgment as from the court’s construction of the laws of the church, should have been announced. The church property is for the use of the members of the church, so long as they remain members, for the worship of God according to their articles of faith and in the manner provided by the rules and instructions and discipline of the association and may be so used at any proper time by any member; but where a party had been ■deprived of no other rights than those of officiating as minister and drawing his salary for such work and expelled from the participation in the services of the church as a member, and, so far as the record of such action as to him discloses, it has been done in the manner prescribed in the rules and regulations to which he gave his assent when he joined the organization, and from the judgment of the inferior committee and conference which so expelled him, although the right of appeal to a higher church tribunal exists, so far as we are informed, he does not care to or has ' not exercised it, while these rights may by him have been considered almost priceless and far greater and more to be prized than any property rights, they are not so looked upon in courts of law, nor do we think a case is presented in which a court of law is called upon to or should review the proceedings during the church trial. Furthermore, the ■church should be free from the interference of the courts where there is nothing drawn into question but the jurisdiction of the church over one of its members or ministers or officers, and to try him, and, if need be, expel him for the violation of some church ordinance or law, so long as ■such action does not infringe upon his rights as a citizen or the powers and jurisdiction of the state. In this country ■of ours it has been almost, if not quite universally, and is now thought to be, the best policy, and consistent with good government, to let the church and state be completely severed, or as nearly so as may be and can be with due observance of all proper laws.
*680The case of Watson v. Avery, 2 Bush [Ky.], 332, is cited in the former decision of the case at bar, and is undoubtedly a strong and leading case in support of the doctrine therein stated. Upon the' controversy which was litigated in Watson v. Avery, with sufficient additions to the facts therein litigated afterwards made bf the efforts in that behalf of the parties to the dispute to warrant the United States courts in hearing the questions involved, notwithstanding the plea of Former adjudication in an opinion written by Mr. Justice Miller in the case of Watson v. Jones, reported in 13 Wall. [U. S.], 679, very strong ground was taken in favor of the contrary doctrine. It is said: “In this class of cases we think the rule of action which should govern the ci.vil courts, founded in a broad and sound view of the relations of church and state under our system of' laws, and supported by a preponderating weight of judi-' cial authority, is that whenever the questions of discipline- or of faith, or ecclesiastical rule, custom, or law, have been decided by the highest of these church judicatories to which the matter has been* carried, the legal tribunals must accept such decisions as final, and as binding on them irt< .their application to the case before them. We concede at the outset that the doctrine of the English courts is otherwise. * * * In this country the full and free right to-entertain any religious belief, to practice any religious principle, and to teach any religious doctrine which does not violate the laws of morality and property, and which does not infringe personal rights, is conceded to all. The law knows no heresy and is committed to the support of no dogma, the-establishment of no sect. The right to organize voluntary religious associations to assist in the expression and dissemination of any religious doctrine and to create tribunals-for the decision of controverted questions of faith within the association and for the ecclesiastical government of all-the individual members, congregations, and officers within the general association is unquestioned. All who unite them*681selves to such a body do so with an implied consent of this government and are bound to submit to it. But it would be a vain consent, and would lead to the total subversion of such religious bodies, if any one aggrieved by one of their decisions could appeal to the secular courts and have them reversed. It is of the essence of these religious unions and of their right to establish tribunals for the decision of questions arising among themselves that those decisions should be binding in all cases of ecclesiastical cognizance, subject only to such appeals as the organism itself provides for. * * * But it is a very different thing where a subject-matter of dispute, strictly and purely ecclesiastical in its character, a matter over which the civil courts exercise no jurisdiction, a matter which concerns theological controversy, church discipline, ecclesiastical government, or thé conformity of the members of the church to the standard of morals required of them, becomes the subject of its action. It may be said here also that no jurisdiction has been conferred on the tribunal to try the particular case before it, or that, in its judgment, it exceeds the powers conferred upon it, or that the laws of the church do not authorize the particular form of proceeding adopted, and in a sense often used in' the courts; all of those may be said to be questions of jurisdiction. But it is easy to see that if the civil courts are to inquire into all these matters, the whole subject of the doctrinal theology, the usages and customs, the written laws and fundamental organization of every religious denomination may, and must, be examined into with minuteness and care, for they would become in almost every case the criteria by which the validity of the ecclesiastical decree would be determined in the civil court. This principle would deprive these bodies of the right of construing their own church laws, * * * and would in effect transfer to the civil courts, where property rights were concerned, the decision of all ecclesiastical questions.”
In the German Reformed Church v. Seibert, 3 Pa. St., *682291, the following language is used: “The decisions of ecclesiastical courts, like every other judicial tribunal, are final, as they are the best judges of what constitutes an offense against the word of God and the discipline of the church. Any other than those courts must be incompetent judges of matters of faith, discipline, and doctrine; and civil courts, if they should be so unwise as to attempt to supervise their judgments on matters which come within their jurisdiction, would only involve themselves in a sea of uncertainty and doubt which would do anything but improve either religion or good morals.” (See, also, Rike v. Floyd, 6 O. Cir. Ct. Rep., 80; Chase v. Cheney, 58 Ill., 509, 11 Am. Rep., 95; Shannon v. Frost, 3 B. Mon. [Ky.], 258; Nanee v. Busby, 15 L. R. A. [Tenn.], 801; State v. Bibb Street Church, 4 So. Rep. [Ala.], 40; Landis v. Campbell, 79 Mo., 433, 49 Am. Rep., 239; Robertson v. Bullions, 9 Barb. [N.Y.], 64; Gaff v. Greer, 88 Ind., 122; White Lick Quarterly Meeting of Friends v. White Lick Quarterly Meeting of Friends, 89 Ind., 136.)
The former decision herein is overruled, the judgment of the district court is reversed, and a decree entered in this court granting a perpetual injunction against the appellees.
Decree accordingly.
Noryal, C. J., not sitting,